COURT OF APPEALS FOR THE
                       FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER

Case number:              01-13-00480-CV

Style:                    In re Milton Pate, Relator

                          Original Proceeding on Petition for Writ of Mandamus
                          from Pate v. Linbeck Group, LLC et al., No. 2012-34298,
                          in the 113th District Court of Harris County, the Hon.
                          Michael Landrum presiding.

      On June 7, 2013, relator, Milton Pate, filed a petition for writ of mandamus
and motion to stay the production of medical records. Relator’s motion for stay is
granted. The Court stays the deposition of Retina Consultants Houston and the
production of “documents pertaining to the diagnosis and treatment of Milton
Pate’s vision during the time beginning five years prior to incident that is the
subject of this litigation, to present.” The stay is effective until this mandamus
proceeding is finally decided.

       The Court further requests a response from the real parties in interest. Rule
9.2(b) of the Texas Rules of Appellate Procedure, the “mailbox rule,” is suspended
for the filing of the response in this case; the response must be received in the
clerk’s office or filed in accordance with this court’s rules on e-filing no later than
Friday, June 21, 2013. See TEX. R. APP. P. 2, 9.2(b).

         It is so ORDERED.


Judge’s signature: /s/ Harvey Brown
                    Acting individually


Date: June 7, 2013.